DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brandon Zuniga (Reg # 67038) on 5/6/21.
The application has been amended as follows: 
IN THE CLAIMS:  
22. (Currently Amended) A non-transitory computer-readable storage media comprising a program that, when executed by a computer, causes the computer to execute a method comprising:
a step of detecting, through image processing, a reference object, which has a known size, 5 from target image data, which is generated by photographing a target including the reference object using a survey instrument, to calculate first size data on dimensions of the reference object;
a step of detecting, through image processing, a defect from external appearance image data, which is generated by photographing an external appearance of a structure using the survey 10 instrument, to calculate defect data on dimensions of the defect; and

a correction portion configured to apply the correction data to the defect data to correct the defect data.
Canceled claims 23- 24.
















Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment 

3.	Preliminary amendment filed on 12/9/19 has been entered.  	
	Claims are canceled 2, 5- 6, 9, 21, 23 – 24.
	Claims 1, 3 - 4, 7- 8, 10 -19, 20, and 22 are pending in the application.  

Information Disclosure Statement 
4. 	The information disclosure statement (IDS) submitted on 12/9/19, 2/17/20, 10/7/20, and 3/1/21 and 3/22/21 the information disclosure statement was considered by initialing the PTO Form 1449. 
Drawings
5. 	The Examiner has approved drawings filed on 12/9/19.  
Allowable Subject Matter
6.       The following is an examiner’s statement of reasons for allowance:
Claims 1, 3 - 4, 7- 8, 10 -19, 20, 22 are allowed and renumbered as 1- 17. 
The closest prior art of record Chang et al., (US PGPUB NO. 20140132965 A1, listed in IDS filed on 3/22/21) teaches comparing the length of the crack with actual length of crack (0042). Comparison is a difference calculation and from the comparison the difference between the length of the crack and real length is determined (defect) that can be used to correct the defect. Chang reference does not teach a 
Jahanshahi et al., (US. 8873837) discloses contact-less remote-sensing crack detection and/quantification methodologies are described, which are based on three-dimensional (3D) scene reconstruction, image processing, and pattern recognition.  The systems and methodologies can utilize depth perception for detecting and/or quantifying cracks.  These methodologies can provide the ability to analyze images captured from any distance and using any focal length or resolution.  This adaptive feature may be especially useful for incorporation into mobile systems, such as unmanned aerial vehicles (UAV) or mobile autonomous or semi-autonomous robotic systems such as wheel-based or track-based radio controlled robots, as utilizing such structural inspection methods onto those mobile platforms may allow inaccessible regions to be properly inspected for cracks.
	Yamaguchi (US.7408569) discloses an image processing device, an image processing method, and a recording medium that enable various defect portions to be accurately corrected.  R, G, B, and IR are respectively read in an image recorded on a photographic film and transverse chromatic aberration correction is performed on each of the R, G, B, and IR image data. Subsequently, defect portions in the image being processed are detected based on the IR data, and predetermined feature amounts are calculated for the image portion being processed.  Based on the results of this calculation, either one of the interpolation method or brightness adjustment method is selected as the correction method for the defect portion being processed, or the ranges 
7.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other prior art cited
8.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US. Patent No: 5074480, US PGPUB NO. 20150332452 A1, 20150214000, 20090154789.   







Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is. 571-272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex pm EST and every Friday work from home. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Sheela C Chawan/
Primary Examiner, Art Unit 2669
.